Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Applicant’s election without traverse of 1-21 in the reply filed on 26 July 2013 is acknowledged.
Applicant's election with traverse of claims 9-16 in the reply filed on 27 August 2022 is acknowledged.  The traversal is on the ground that examining the non-election claims would “not post additional burden on the searches.”  This is not found persuasive because examining non-elected claims 1-8 and claims 17-22 would necessarily entail searches and considerations of structures, arrangements of structures, and methods of using those structures that would extend significantly outside of the search and consideration necessary to examine elected clams 9-16.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Doerr, Christopher (2012/0224805; “Doerr”) in view of Guo et al. (High–bit rate ultra-compact light routing with mode-selective on-chip nanoantennas,  Sci. Adv. 2017;3: e1700007 19 July 2017; “Guo”) and further in view of  Singh et al. (2011/0176768; “Singh”).
Regarding claim 9, Doerr discloses in figures 3 and 8, and related text, splitting an optical beam at 340 and directing the split sections in opposing pathways at grating 310/610.
[0004] One aspect provides an optical device that includes an optical grating coupler and a plurality of optical waveguides coupled thereto. The optical grating coupler is formed along a planar surface of a substrate, and includes a pattern formed by ridges concentrically located on the surface about a center thereon. Each adjacent pair of ridges is separated by a groove. Each waveguide of the plurality of waveguides is oriented about radially with respect to the center, and has a first end that terminates near an outermost one of the ridges. The first ends are about uniformly spaced along the outermost one of the ridges.
[0031] FIG. 3 illustrates an optical device 300, e.g. a PIC, that includes a chirped circular grating coupler 310. The chirped grating coupler 310 receives an optical signal produced by an optical source 320. Waveguides 330 distribute light from the optical source 320 to the chirped grating coupler 310 with substantially equal power and phase. For example, the waveguides 330 are configured such that the optical path length from the optical source 320 to each of the radial waveguides 120 is substantially equal. Splitters 340 divide light in successive branches to provide substantially equal power to each of the radial waveguides 120. Thermo-optic phase shifters 350 may be used in some of the branches to fine tune the optical path lengths thereof to account for, e.g. process variations in the branches.
[0032] The illustrated embodiment includes six levels of splitters 340 for a total of 64 portions of the optical signal delivered to the chirped grating coupler 310. Thus in this specific embodiment the radial waveguides are distributed around the perimeter of the chirped grating coupler 310 in increments of about 5.6.degree..
[0043] FIG. 7 illustrates a sectional view of the circular grating coupler 610 and a ring-core optical fiber 700 located thereover. Ring-core optical fibers are described in detail in the 'XXX application, which has been incorporated by reference herein. In brief summary, the ring-core optical fiber 700 includes a central cylindrical cladding region 710, a tubular-core region 720 and a tubular cladding region 730. The refractive index of the tubular-core region 720 is higher than that of the cladding regions 710 and 730. Thus propagating modes within the ring-core optical fiber 700 are expected to remain substantially confined to or around the tubular-core region 720. Propagating modes may include multiple azimuthal and radial modes. The tubular-core fiber 700 has multiple azimuthal modes that are well suited for coupling to a radial optical coupler. Additional details of with the ring-core fiber 700 may be found in the 'XXX application, which refers to ring-core fibers as tubular core fibers, and is incorporated herein by reference.
[0044] The PIC 600 is configured to launch propagating modes of optical signals into the ring-core optical fiber 700, which may be oriented approximately normal to the PIC surface. In various embodiments the optical PIC 600 may convert plane-polarized optical signals on the PIC 600 to azimuthally polarized optical signals within the ring-core region 720. As described further below multiple optical signals may be propagated via different propagating modes, providing greater throughput than a single mode fiber link.
[0045] With continued reference to FIG. 7, the tubular-core region 720 has an outer diameter D.sub.1 and an inner diameter D.sub.2. In some embodiments the circular grating coupler 610 is formed such that the diameter O is about equal to the diameter D.sub.1. Within the diameter D.sub.2 the concentric rings of the circular grating coupler 610 are optional, as little coupling between the circular grating coupler 610 and the ring-core optical fiber 700 is expected to occur inside of D.sub.2, and light inside D.sub.2 may not propagate in the ring-core fiber. However, the scope of the disclosure includes embodiments in which the ring-core optical fiber 700 includes other propagating elements within D.sub.2.
Doerr, Figure 3

    PNG
    media_image1.png
    560
    471
    media_image1.png
    Greyscale

Doerr, Figure 7

    PNG
    media_image2.png
    440
    494
    media_image2.png
    Greyscale



Further regarding claim 9, Doerr does not explicitly disclose a polarization controller configured to generate a first input beam of a TE mode and a second input beam of a TM mode.
However, Guo discloses in figures 1, 2 and 3, and related text, gratings that act as “directional, polarization-selective, and mode-selective on-chip nanoantennas integrated with a silicon rib waveguide. We demonstrate that these nanoantennas can separate optical signals with different polarizations by coupling the different polarizations of light vertically to different waveguide modes propagating into opposite directions.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Doerr to have a polarization controller configured to generate a first input beam of a TE mode and a second input beam of a TM mode which are coupled to the gratings which receive first and second beams  from first and second waveguides because the resulting configuration would enable “ultra-compact hybridized antennas, we finally realize an on-chip polarization-(de)multiplexing, for example, as  “the vertical polarization of light is coupled to the left in the TE mode and the horizontal polarization is coupled to the right in the TM mode, respectively.” Guo, fig. 5 and related text.
Further regarding claim 9, Doerr in view of Guo does not disclose a blocking layer configured such that the recited “one or more grating devices which are coupled to the polarization controller to receive the first and second input beams, wherein each of the one or more grating devices comprises: a substrate; a blocking layer on the substrate; a first waveguide on a first region of the blocking layer, through which the first input beam of the TE mode propagates; and a second waveguide on a second region of the blocking layer, through which the second input beam of the TM mode propagates; wherein the grating devices generates output beams by steering the first and second input beams by diffraction, with different steering angles, at least, at one wavelength.”
However, Singh discloses in figures 1-3, and Abstract, “A filter and fabrication process for a thin film filter that is based on frustrated total internal reflection and multiple waveguide layers, in which the waveguide modes are resonantly coupled. The physics of the design is related to prism coupling of light into planar waveguides, and waveguide coupling between planar waveguides in close proximity. Embodiments include a filter that acts as a bandpass filter and polarizer, a filter that acts as a bandpass filter, polarizer and angle filter (spatial filter), a filter that is widely tunable, and a filter that is widely tunable in both peak transmission wavelength and width. Methods of fabrication are disclosed, and methods to correct for manufacturing errors in thin film deposition are described. The filter embodiments can also be used in reflection as notch filters in wavelength and angle, for a particular polarization component;” using, for example, “coatings on the entrance and exit surfaces can enhance blocking in spectral regions where desired.” Singh, par. [0144].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Doerr in view of Guo to have a blocking layer configured such that the recited “one or more grating devices which are coupled to the polarization controller to receive the first and second input beams, wherein each of the one or more grating devices comprises: a substrate; a blocking layer on the substrate; a first waveguide on a first region of the blocking layer, through which the first input beam of the TE mode propagates; and a second waveguide on a second region of the blocking layer, through which the second input beam of the TM mode propagates; wherein the grating devices generates output beams by steering the first and second input beams by diffraction, with different steering angles, at least, at one wavelength;” because the resulting configuration would enable filtering because, “a different wavelength will be resonant with both waveguides at a certain angle and spatial position.” Singh, par. [0156].
 Claims 10-12
Claims 10-12 are  rejected under 35 U.S.C. 103 as being unpatentable over Doerr, Christopher (2012/0224805; “Doerr”)  in view of Guo et al. (High–bit rate ultra-compact light routing with mode-selective on-chip nanoantennas,  Sci. Adv. 2017;3: e1700007 19 July 2017; “Guo”), further in view of  Singh et al. (2011/0176768; “Singh”), and further in view of Guan et al. (High-Efficiency Low-Crosstalk 1310-nm Polarization Splitter and Rotator,  in IEEE Photonics Technology Letters, vol. 26, no. 9, pp. 925-928, 1 May1, 2014; “Guan”).
Regarding claims 10-12, Doerr in view of Guo and further in view of Singh does not explicitly disclose:
10.  The light-emitting unit according to claim 9, wherein the source beam has a polarization mode which is either a TE mode or a TM mode, and the polarization controller comprises: an optical switch configured to selectively provide a source beam to a first path or a second path, as the first input beam; and a polarization rotator which is coupled to the optical switch through the second path and converts the source beam into a different polarization mode, as the second input beam, wherein the optical switch provides the first input beam to the first waveguide through the first path, and the polarization rotator provides the second input beam to the second waveguide through a third path.  
11. The light-emitting unit according to claim 9, wherein the source beam has a polarization mode which is adjusted to be either a TE mode or a TM mode, and the polarization controller comprises: an optical switch which is coupled to the first waveguide through a first path and to the second waveguide through a second path, wherein the optical switch provides the source beam to the first path in a case that the source beam is in the TE mode, as the first input beam, and to the second path in a case that the source beam is in the TM mode, as the second input beam.  
12.  The light-emitting unit according to claim 9, wherein the source beam is not polarized, and the polarization controller comprises: a polarizing beam splitter which is coupled to the first waveguide through a first path and to the second waveguide through a second path, wherein the polarizing beam splitter is configured to polarize the source beam as the first input beam and to provide the first input beam to a first path, and to polarize the source beam as the second input beam and to provide the second input beam to a second path.  
However, Guan discloses in figures 1, 5, and 6, and related text, configurations of gratings, splitters, and polarization rotators acting as directional couplers.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Doerr in view of Guo and further in view of Singh to disclose:
10.  The light-emitting unit according to claim 9, wherein the source beam has a polarization mode which is either a TE mode or a TM mode, and the polarization controller comprises: an optical switch configured to selectively provide a source beam to a first path or a second path, as the first input beam; and a polarization rotator which is coupled to the optical switch through the second path and converts the source beam into a different polarization mode, as the second input beam, wherein the optical switch provides the first input beam to the first waveguide through the first path, and the polarization rotator provides the second input beam to the second waveguide through a third path.  
11. The light-emitting unit according to claim 9, wherein the source beam has a polarization mode which is adjusted to be either a TE mode or a TM mode, and the polarization controller comprises: an optical switch which is coupled to the first waveguide through a first path and to the second waveguide through a second path, wherein the optical switch provides the source beam to the first path in a case that the source beam is in the TE mode, as the first input beam, and to the second path in a case that the source beam is in the TM mode, as the second input beam.  
12.  The light-emitting unit according to claim 9, wherein the source beam is not polarized, and the polarization controller comprises: a polarizing beam splitter which is coupled to the first waveguide through a first path and to the second waveguide through a second path, wherein the polarizing beam splitter is configured to polarize the source beam as the first input beam and to provide the first input beam to a first path, and to polarize the source beam as the second input beam and to provide the second input beam to a second path.  
because the resulting configurations would enable tailoring the efficiencies of polarization- and wavelength-dependent grating coupler configurations.  Guan, figs. 6 and 7, and related text.
Claims 13 and 14
Claims 13 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over Doerr, Christopher (2012/0224805; “Doerr”) in view of Guo et al. (High–bit rate ultra-compact light routing with mode-selective on-chip nanoantennas,  Sci. Adv. 2017;3: e1700007 19 July 2017; “Guo”), further in view of  Singh et al. (2011/0176768; “Singh”), and further in view of Navda et al. (MobiSteer: Using steerable beam directional antenna for vehicular network access. MobiSys'07: Proceedings of the 5th International Conference on Mobile Systems, Applications and Services; “Navda”).
Regarding claims 13 and 14, Doerr in view of Guo and further in view of Singh does not explicitly disclose:
13. The light-emitting unit according to claim 9, wherein the one or more grating devices comprise a plurality of grating devices which share the substrate and the blocking layer.  
14.  The light-emitting unit according to claim 13, further comprising: a first beam splitter which is coupled between the polarization controller and the plurality of grating devices, and is configured to split the first input beam into a plurality of feeding beams, for the first waveguide corresponding to one of the plurality of grating devices; and a second beam splitter which is coupled between the polarization controller and the plurality of grating devices, and is configured to split the second input beam into a plurality of feeding beams, for the second waveguide corresponding to one of the plurality of grating devices.  
However, Navda discloses in figures 2 and 3, and related text, arrays of antenna elements configured and controlled such that various “beam patterns are possible” while “each antenna behaves “identically for transmit and receive, i.e., the antenna gains for transmit and receive are the same.” Navda, figs. 2 and 3, and 2.1 Hardware Setup.” 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Doerr in view of Guo and further in view of Singh to disclose:
13. The light-emitting unit according to claim 9, wherein the one or more grating devices comprise a plurality of grating devices which share the substrate and the blocking layer.  
14.  The light-emitting unit according to claim 13, further comprising: a first beam splitter which is coupled between the polarization controller and the plurality of grating devices, and is configured to split the first input beam into a plurality of feeding beams, for the first waveguide corresponding to one of the plurality of grating devices; and a second beam splitter which is coupled between the polarization controller and the plurality of grating devices, and is configured to split the second input beam into a plurality of feeding beams, for the second waveguide corresponding to one of the plurality of grating devices.  
because the resulting configurations would facilitate “beam steering.” Navda, 1.2. Contributions.
Claims 15 and 16
Claims 15 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Doerr, Christopher (2012/0224805; “Doerr”) in view of Guo et al. (High–bit rate ultra-compact light routing with mode-selective on-chip nanoantennas,  Sci. Adv. 2017;3: e1700007 19 July 2017; “Guo”), further in view of  Singh et al. (2011/0176768; “Singh”), and further in view of Roelkens et al. (Silicon-on-insulator ultra-compact duplexer based on a diffractive grating structure," Opt. Express 15, 10091-10096 (2007); “Roelkens”).
Regarding claims 15 and 16, Doerr in view of Guo and further in view of Singh does not explicitly disclose:
15. The light-emitting unit according to claim 9, wherein the first and second input beams tune steering angles of the output beams by changing wavelengths.  
16.  The light-emitting unit according to claim 15, wherein the first input beam generates an output beam within a first angle range, the second input beam generates an output beam within a second angle range, and the first angle range continues, overlaps with, or separates from the second angle range.  
However, Roelkens discloses in figures 1-6, and related text, transceiver gratings have wavelength dependent coupling efficiencies.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Doerr in view of Guo and further in view of Singh to disclose:
15. The light-emitting unit according to claim 9, wherein the first and second input beams tune steering angles of the output beams by changing wavelengths.  
16.  The light-emitting unit according to claim 15, wherein the first input beam generates an output beam within a first angle range, the second input beam generates an output beam within a second angle range, and the first angle range continues, overlaps with, or separates from the second angle range.  
because the resulting configurations would facilitate compact and integrated optical transceiver duplexers.  Roelkens, 4. Conclusions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883